STATE OF MICHIGAN

                            COURT OF APPEALS



GABRIEL ROOKUS and SARAH ROOKUS,                                UNPUBLISHED
                                                                February 13, 2018
              Plaintiffs-Appellees,

v                                                               No. 336766
                                                                Kent Circuit Court
RANDY MERREN AUTO SALES, INC., doing                            LC No. 16-000832-NO
business as RANDY MERREN AUTO SALES OF
IONIA,

              Defendant-Appellant.


Before: MARKEY, P.J., and M. J. KELLY and CAMERON, JJ.

M. J. KELLY, J. (concurring).

       I concur in the result only.


                                                         /s/ Michael J. Kelly




                                           -1-